Citation Nr: 1759420	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-10 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 0 percent effective August 26, 2008; and 10 percent effective October 31, 2011, for degenerative disc disease with herniated nucleus pulposus of lumbosacral spine.

2. Entitlement to a rating in excess of 0 percent effective August 26, 2008; 10 percent effective September 14, 2010 to October 10, 2011; 10 percent effective December 1, 2011 to July 23, 2013; and, 10 percent effective September 1, 2013, for degenerative joint disease status post meniscectomy of right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from January 1984 to July 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Waco, Texas, Regional Office (RO). 

In October 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is necessary and the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his back and right knee. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

2. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the severity and symptomatology of his back disability. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In June 2010, the Veteran was afforded a VA examination. The Veteran reported his back pain began in 1987. The Veteran indicated the pain radiated down to his buttocks and back of both his legs but eventually resolved. The Veteran also reported consistent back pain that interferes with his employment as a security guard, however, he has not missed any work. The examiner documented no history of incontinence, erectile dysfunction, neoplasm, or inflammation of the back. The examiner noted no contractions, muscle spasms, areas of palpable tenderness or postural abnormalities. Range of motion measurements included forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees. The examiner documented 5/5 resistive strength in the lower extremities and no loss of sensation in the thighs, legs, or feet. The examiner provided a diagnoses of lumbar myofascial syndrome. 

* In an October 2011 private medical evaluation the Veteran noted complaints of low back pain made worse with sitting, standing, writing, and walking. The clinician noted a past MRI study documenting disc osteophyte complex at L4-L5 and left paracentral disc osteophyte complex at L5-S1. A physical examination revealed increased pain with flexion, extension, and rotation and noted no altered sensation of the lower extremities. The clinician recommended medial branch nerve blocks. 

* A November 2011 private treatment record notes the placement of lumbar facet medial branch blocks and a left lumbar facet median branch rhizotomy. 

* In a December 2011 lay statement the Veteran indicated that his back condition had worsened. 

* In September 2013, the Veteran was afforded a VA examination. The Veteran reported painful clicking and popping, stiffness, and no locking or unsteadiness. Range of motion testing revealed forward flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees. The examiner noted no functional impairment and normal muscle strength. The examiner also noted no bowel or bladder problems, IVDS, or radiculopathy. 


* In his October 2016 hearing testimony the Veteran indicated that his back disability causes difficulty sleeping, getting out of bed, walking, and standing. The Veteran also reported some bowel incontinence of an unknown origin.

b. The examiner must take a detailed history from the Veteran. IF FEASIBLE, THE EXAMINER IS REQUESTED TO REVIEW ALL CLINICAL TESTING, ANY MRI STUDIES, RADIOGRAPHS, RANGE OF MOTION AND OTHER CLINICAL REPORTS AND PROVIDE A "WORST CASE SCENARIO" OF THE VETERAN'S DISABILITY, AND THE LIKELIHOOD OF THE SEVERITY CONTINUING. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

3. Schedule the Veteran for a VA examination to determine the severity and symptomatology of his right knee. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:



* In June 2010, the Veteran was afforded a VA examination. The Veteran reported knee aching beginning in 1985 and repair of a torn meniscus in 1999. The Veteran also stated that he had a sense of instability. The examiner documented that the Veteran's knee does not interfere with his activity as a security officer because he is able to maintain employment. The examiner also noted no history of incapacitating episodes over the preceding 12 months. The examiner documented range of motion measurements including forward flexion to 140 degrees and extension to 0 degrees. The examiner noted full weight bearing without tenderness, swelling, or instability and stated the examination was "a normal knee examination." 

* An August 2010 MRI study documented an oblique tear of the lateral meniscus. 

* A September 2010 private medical evaluation noted the Veteran had had consistent knee pain since 1998. The Veteran reported pain is made worse by squatting and bending. The clinician noted decreased flexion but normal muscle strength. 

* In a January 2011 lay statement the Veteran noted his last examination did not reveal a torn meniscus which will require surgery. The Veteran requested a more complete examination of his knee. 

* An October 2011 private treatment note indicates the Veteran received a right knee arthroscopy with partial medical and lateral meniscectomy; right knee chondroplasty, inferior patella; and a right knee synovectomy, suprapatellar bursa, and medial lateral gutter.

* In a December 2011 lay statement the Veteran indicated that his knee condition had worsened. 

* In July 2013 through October 2013 the Veteran was seen with complaints of knee pain and treated with Orthovisc injections.  

* In September 2013, the Veteran was afforded a VA examination. The Veteran reported knee pain, swelling, heat, pain with stairs, stiffness, locking, clicking and popping, buckling, and no falling. The Veteran also reported he can walk or stand for a maximum of three t four hours. Range of motion testing revealed normal flexion and extension with no evidence of pain. Muscle testing indicated normal muscle strength and no instability. 

* In his October 2016 hearing testimony the Veteran indicated that his knee disability has worsened. The Veteran reported that he had surgery to remove his meniscus, sometimes experiences his knee pop, experiences extreme pain, has instability in his knee, and wears neoprene sleeves for support. 


b. The examiner must take a detailed history from the Veteran. IF FEASIBLE, THE EXAMINER IS REQUESTED TO REVIEW ALL CLINICAL TESTING, ANY MRI STUDIES, RADIOGRAPHS, RANGE OF MOTION AND OTHER CLINICAL REPORTS AND PROVIDE A "WORST CASE SCENARIO" OF THE VETERAN'S DISABILITY, AND THE LIKELIHOOD OF THE SEVERITY CONTINUING. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




